Fourth Court of Appeals
                                San Antonio, Texas

                                      JUDGMENT
                                   No. 04-15-00058-CR

                                   Cynthia Torres LEAL,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                  From the 81st Judicial District Court, Frio County, Texas
                            Trial Court No. 12-08-00087-CRF
                        Honorable Donna S. Rayes, Judge Presiding

     BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE PULLIAM

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED June 15, 2016.


                                              _____________________________
                                              Rebeca C. Martinez, Justice